In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Nassau County, dated June 28, 1976, which denied his motion for summary judgment. Order affirmed, without costs or disbursements. By consent of both sides upon the argument of the appeal, this action is preferred for trial and is to appear on the Ready Calendar on May 2, 1977. A review of the record indicates that there are triable issues of fact. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.